


Exhibit 10.13

 

Effective – December 18, 2008

 

Polypore Administrative Policy—Severance

 

Purpose

 

In the event of the termination of employment of a Polypore salaried employee
for reason other than Cause, the employee may be eligible for severance payment.

 

Eligibility

 

Salaried exempt employees with more than one year of service, who are terminated
for reason other than Cause.  Examples include job elimination, workforce
reduction, or inability to satisfactorily perform the duties assigned. 
Eligibility will be determined by the Senior Vice President of Human Resources
in consultation with the Senior Leadership Team member responsible for the
employee.

 

The following guidelines will be used to determine the number of weeks of
severance provided to the terminated employee.

 

 

 

Age Plus Service

 

 

< 30

 

30-39

 

40-49

 

50+

Professional Level

 

4 wks

 

6 wks

 

8 wks

 

12 wks

Managerial Level

 

8

 

10

 

12

 

16

Director Level

 

12

 

14

 

16

 

20

VP Level

 

14

 

18

 

22

 

26

SLT Level

 

26

 

39

 

52

 

52

 

The severance payment will be equal to the employee’s annual base pay divided by
52 times the number of weeks indicated on the above matrix.  Such severance
payments shall become payable immediately following the employee’s “involuntary
separation from service” (as defined in Treasury Regulation 1.409A-1(n)(1)). 
The Company reserves the right to determine if the payments will be made in a
lump sum or salary continuation; provided that to the extent that the employee’s
severance amount is greater than two times the maximum amount that may be taken
into account under a qualified plan for the year of termination pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the
“Code”), such excess shall in no event be paid after March 15 of the year
following the year in which the employee’s

 

--------------------------------------------------------------------------------


 

termination occurs; provided further that the portion of the employee’s
severance amount that is equal to or less than two times such maximum amount
shall in no event be paid after the end of the second year following the year in
which the employee’s termination occurs.  To the extent a severance amount is
paid in installments, each installment shall be deemed a separate payment for
the purposes of Section 409A of the Code.

 

In addition to the severance payment, the employee will be eligible to continue
in the Polypore Medical Plan under COBRA at their current employee contribution
rate for the same number of weeks.  After the expiration of the number of weeks
of severance, the terminated employee may continue medical coverage at the
normal COBRA rates.

 

Non-exempt employees may be eligible for 4 weeks of severance under this policy,
subject to the same payment provisions set forth above for exempt employees.

 

2

--------------------------------------------------------------------------------
